        Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

QUINCY B. JONES,                          :

           Petitioner                     :      CIVIL ACTION NO. 3:19-2165

    v.                                    :          (JUDGE MANNION)

WARDEN, GENE BEASLEY,                     :

          Respondent                      :


                                MEMORANDUM

        Petitioner, Quincy B. Jones (“Petitioner”), filed the instant petition for

writ of habeas corpus pursuant to 28 U.S.C. §2241, challenging his

conviction and sentence entered in the United States District Court for the

Middle District of Alabama. (Doc. 1). Following an order to show cause, (Doc.

12) Respondent filed a response on March 20, 2020. (Doc. 13). Although

afforded an opportunity to reply, Petitioner neither filed a traverse, nor

requested an enlargement of time within which to do so. Accordingly, the

petition is ripe for disposition. For the reasons that follow, the Court will

dismiss the petition for lack of jurisdiction.



   I.      Background

        On August 30, 2012, an indictment was filed in the United States
     Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 2 of 8




District Court for the Middle District of Alabama, Northern Division, charging

Jones with one count of Racketeering – Murder(1), in violation of 18 U.S.C.

§1958(a). (Doc. 13-1 at 2, criminal docket, United States v. Jones, No. 2:12-

cr-156 (M.D. Al. Aug. 30, 2012).

     On September 6, 2012, Jones pled guilty to the use of interstate

commerce facilities in the commission of a murder for hire. Id.

     On November 1, 2012, the Middle District of Alabama sentenced Jones

to 120 months’ imprisonment, after granting the government’s motion for

reduction in criminal offense level for acceptance of responsibility. Id. That

sentence was to run concurrently with the term of 200 months imposed in

Petitioner’s other case involving drug charges, 1:11-cr-004-06-WKW. Id.

     On October 29, 2013, Jones filed a motion to vacate, pursuant to 28

U.S.C. §2255 motion. Jones v. United States of America, No. 2:13-cv-803

(M.D. Al. Dec. 10, 2015). By Order dated December 10, 2015, Jones’ 2255

motion was denied with prejudice. Id.

     On April 23, 2019, Jones filed a successive § 2255 motion in the Middle

District of Alabama. Jones v. United States of America, No. 2:19-cv-289

(M.D. Al. May 28, 2019). By Order dated May 28, 2019, Petitioner’s 2255

motion was denied for his failure to secure leave from the Eleventh Circuit.

Id. On June 4, 2019, the Eleventh Circuit denied Jones leave to file a second

                                    -2-
     Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 3 of 8




or successive petition. Id.

      On November 12, 2019, Jones filed the instant petition for writ of

habeas. (Doc. 1). Citing to Rosales-Mireles v. United States, 138 S.Ct. 1897

(2018), Petitioner challenges the validity of his federal sentence, stating that

the Middle District of Alabama used the wrong guidelines range because his

pre-sentence report improperly treated three of his former felonies as

unrelated, assigning history points for each, and it also improperly assigned

points for a juvenile adjudication. (Doc. 2). He further argues pursuant to

United States v. Davis, 139 S.Ct. 2319 (2019), that the statutory basis for his

murder-for-hire conviction has been abrogated. Id.



II. Discussion

      It is well settled that a federal criminal defendant’s conviction and

sentence are subject to collateral attack in a proceeding before the

sentencing court pursuant to 28 U.S.C. §2255. See, e.g., United States v.

Addonizio, 442 U.S. 178, 179 (1979). Indeed, to challenge the validity of a

sentence, a federal prisoner must file a motion to vacate pursuant to §2255

in the sentencing court, “a court already familiar with the facts of the case.”

See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); Russell v. Martinez,

325 F. App’x 45, 47 (3d Cir. 2009) (noting that “a section 2255 motion filed

                                     -3-
      Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 4 of 8




in the sentencing court is the presumptive means for a federal prisoner to

challenge the validity of a conviction or sentence”). Conversely, a federal

prisoner may challenge the execution of his sentence, such as the denial or

revocation of parole or the loss of good-time credits, by filing a petition

pursuant to 28 U.S.C. §2241 in the district court for the federal judicial district

where the prisoner is in custody. See 28 U.S.C. §2241(a); Rumsfeld v.

Padilla, 542 U.S. 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d

Cir. 2001). However, if a petitioner shows “that a §2255 motion ‘is inadequate

or ineffective to test the legality of his detention,’ ... [he may] resort to §2241

to challenge the validity of the conviction or sentence.” See Brown v.

Mendez, 167 F. Supp. 2d 723, 726 (M.D. Pa. 2001); see also 28 U.S.C.

§2255(e); Litterio v. Parker, 369 F.2d 395, 395 (3d Cir. 1966) (“It is firmly

established that the remedy available to a federal prisoner under 2255 is

exclusive in the absence of a showing that such remedy ‘is inadequate or

ineffective to test the legality of [the prisoner’s] detention.’ ”).

      A motion under §2255 is “inadequate or ineffective” only where it is

established “that some limitation of scope or procedure would prevent a

Section 2255 proceeding from affording the prisoner a full hearing and

adjudication of his claim of wrongful detention.” See In re Galante, 437 F.2d

1164, 1165 (3d Cir. 1971) (quoting United States ex rel. Leguillou v. Davis,

                                        -4-
     Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 5 of 8




212 F.3d 681, 684 (3d Cir. 1954)). Specifically, the United States Court of

Appeals for the Third Circuit has “applied the safety valve where an

intervening and retroactive change in law had decriminalized the petitioner’s

underlying conduct, but he had no prior opportunity to challenge his

conviction and could not satisfy the stringent standard for filing a second or

successive §2255 motion.” See Long v. Fairton, 611 F. App’x 53, 55 (3d Cir.

2015) (citations omitted); In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir.

1997). This “safety-valve” clause is to be strictly construed. See Dorsainvil,

119 F.3d at 251; see also Russell, 325 F. App’x at 47 (noting that the safety

valve “is extremely narrow and has been held to apply in unusual situations,

such as those in which a prisoner has had no prior opportunity to challenge

his conviction for a crime later deemed to be non-criminal by an intervening

change in law”). A habeas petitioner bears the burden of demonstrating

inadequacy or ineffectiveness. See Dorsainvil, 119 F.3d at 251-52.

“Critically, §2255 is not inadequate or ineffective merely because the

petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d

1160, 1162 (9th Cir. 1988) (providing that prior unsuccessful §2255 motions

filed in the sentencing court are insufficient in and of themselves to show that

the motion remedy is inadequate or ineffective); Litterio, 369 F.2d at 396. “It

                                     -5-
     Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 6 of 8




is the inefficacy of the remedy, not a personal inability to utilize it, that is

determinative.” Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986). If a

petitioner improperly challenges a federal conviction or sentence under

§2241, the petition must be dismissed for lack of jurisdiction. See Galante,

437 F.2d at 1165.

      As the Third Circuit recognized in Dorsainvil, a federal prisoner can

pursue relief under §2241 only where a subsequent statutory interpretation

reveals that the prisoner’s conduct is no longer considered to be criminal

conduct so as to avoid a complete miscarriage of justice. See Dorsainvil, 119

F.3d at 251; see also Okereke v. United States, 307 F.3d 117, 120-21 (3d

Cir. 2002) (holding §2241 may not be used to raise an Apprendi v. New

Jersey, 530 U.S. 466 (2000), claim that is barred by the procedural limitations

imposed by the AEDPA); Brown v. Mendez, 167 F. Supp. 2d 723, 726-27

(M.D. Pa. 2001). “Section 2241 is not available for intervening changes in

the sentencing law,” such as arguments based on Apprendi. See United

States v. Kenney, 391 F. App’x 169, 172 (3d Cir. 2010). Sentencing claims

“[do] not fall within the purview of the savings clause.” See Adderly v.

Zickefoose, 459 F. App’x 73, 75 (3d Cir. 2012); Pearson v. Warden Canaan

USP, 685 F. App’x 93, 96 (3d Cir. 2017) (“[Section] 2241 is not available for

an intervening change in the sentencing laws.”).

                                     -6-
     Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 7 of 8




      Here, Petitioner challenges the sentencing guideline range that was

applied by the Middle District of Alabama. But, as discussed above, these

types of challenges are not permitted via §2241 in the Third Circuit. In any

event, the Supreme Court established a framework for making them—via

direct appeal or §2255 motion—back in 1993, and yet Jones did not do so in

his initial §2255 motion, filed in 2013. Rosales-Mireles v. United States, 138

S. Ct. 1897, 1904, 1906 (2018) (citing United States v. Olano, 507 U.S. 725

(1993), and proceeding to reverse the Fifth Circuit’s misapplication of a prong

enumerated in that case).

      Next, he argues that his murder-for-hire conviction, under 18 USC

§1958(a), was invalidated by United States v. Davis, 139 S. Ct. 2319 (2019),

a case that dealt exclusively with 18 USC §924(c), use of a firearm in

connection with other federal crimes; a crime for which Petitioner was not

even convicted.

      Petitioner, however, has not met his burden of demonstrating that a

motion under §2255 is inadequate or ineffective to challenge the legality of

his detention. Moreover, Petitioner’s claim is not premised on any intervening

change in substantive law that would negate the criminal nature of his

conduct so that his conviction is no longer valid. As noted above, sentencing

claims “[do] not fall within the purview of the savings clause.” See Adderly,

                                     -7-
        Case 3:19-cv-02165-MEM-DB Document 15 Filed 05/11/20 Page 8 of 8




459 F. App’x at 75. Therefore, Petitioner may not rely upon §2241 to raise

such claims. See Murray v. Warden Fairton FCI, 710 F. App’x 518, 520 (3d

Cir. 2018) (“We have not held that innocence-of-the-sentence claims fall

within the exception to the rule that habeas claims must be brought in §2255

motions.”); see also Kenney, 391 F. App'x at 172; Okereke, 307 F.3d at 120-

21. Thus, Jones fails to demonstrate that his claim falls within the Dorsainvil

exception. Consequently, the instant petition will be dismissed for lack of

jurisdiction.



        III. Conclusion

        For the foregoing reasons, Jones’ petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241, will be dismissed for lack of jurisdiction. A

separate Order shall issue.



                                       s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: May 11, 2020
19-2165-01




                                      -8-
